UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number:333-156467 CUSIP Number:228 (Check One): [ ]Form 10-K[ ]Form 20-F[ ] Form 11-K[X]Form 10-Q[ ]Form 10-D[ ]Form N-SAR [ ]Form N-CSR For Period Ended:March 31, 2011 [ ]Transition Report on Form 10-K [ ]Transition Report on Form 20-F [ ]Transition Report on Form 11-K [ ]Transition Report on Form 10-Q [ ]Transition Report on Form N-SAR For the Transition Period Ended:N/A Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Crownbutte Wind Power, Inc. Full Name of Registrant N.A. Former Name if Applicable 111 5th Avenue NE Address of Principal Executive office Mandan, ND 58554 City, State and Zip Code PART II RULE 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. 1 PART III NARRATIVE State below in reasonable detail the reason why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.(Attach extra sheets if needed.) Despite diligent efforts, the work necessary to complete the Company’s preparation of its financial statements and assemble all of the necessary business information to complete required disclosures has caused delay in completion of the Company’s financial statements relating to the Company’s financial statements for the quarterly period ended at March 31, 2011. As a result of this delay, the Company is unable to file its quarterly report on Form 10-Q within the prescribed time period without unreasonable effort or expense. The Company expects that it should be able to complete the work described above in time for it to file its QuarterlyReport on Form 10-Q on or prior to the reporting deadline provided by such extension. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification. Mark Schaftlein 667-2073 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) or the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the Registrant was required to file such report(s) been filed?If the answer is no, identify report(s). [X] Yes[] No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [] Yes [X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reason why a reasonable estimate of the results cannot be made. Crownbutte Wind Power, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned heretofore duly authorized. Date:May 16, 2011 By: /s/ MARK SCHAFTLEIN Name: Mark Schaftlein Title: Chief Executive Officer 2
